NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5803-17T3

RAFIAEL CUILLAR-HERRERA,

           Plaintiff,

v.

DEAN RINGHOLD and MARK
IV TRANSPORTATION AND
LOGISTICS, INC.,

           Defendants-Appellants,

and

FIVE BELOW, INC.,

     Defendant-Respondent.
______________________________

                    Submitted July 9, 2019 – Decided July 16, 2019

                    Before Judges Nugent and Accurso.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Docket No. L-1887-16.

                    White and Williams LLP, attorneys for appellants (Paul
                    Piantino, III and Marc L. Penchansky, on the briefs).
            Reilly McDevitt & Henrich, PC, attorneys for
            respondent (Michael Jay Jubanyik and Adrianna Exler
            Astringer, on the brief).

PER CURIAM

      The parties to this appeal having reported they have settled their dispute,

this appeal is dismissed, with prejudice and without costs.




                                                                         A-5803-17T3
                                       2